         Case 2:18-cv-05409-AB Document 52 Filed 12/17/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MICHAEL FIOCCA,                            :
           Plaintiff,                       :         CIVIL ACTION
                                            :         No. 18-5409
              v.                            :
                                            :
 CITY OF PHILADELPHIA, et al.               :
            Defendants.                     :

                                        ORDER

      AND NOW, this 17th day of December, 2020, it is ORDERED that Defendants City of

Philadelphia and Lt. Jonah Conway’s Motion for Summary Judgment (ECF No. 40) is

GRANTED.




                                                __s/ANITA B. BRODY, J.______
                                                ANITA B. BRODY, J.




COPIES VIA ECF ON
